DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 Applicant’s arguments see, pages 11-15 of Applicant’s Response filed 08/25/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and they are persuasive. The 35 U.S.C. 103 rejections have been withdrawn. 
Novelty/Non-obviousness
Regarding claims 1, 8, and 14, the prior art does not appear to teach, in the context of the systems and methods recited for confirming real-time recipient availability, that connectivity data is sent from a customer database which stores availability information, a courier which allows them to connect to the physical device at the home in response to determining that the user is home. Such a combination of elements is not taught or suggested by the prior art. Examiner respectfully notes that claim 1 is interpreted as actually requiring the step of determining that the real-time customer status data indicates that the customer is available, and therefore does not trigger a conditional limitation interpretation under In Re Schulhauser. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Slashgear.com, "Amazon's smart doorbell cold give delivery people access", available at: https://www.slashgear.com/amazons-smart-doorbell-could-give-delivery-people-access-10503429/, last accessed 10/27/2021 (Year: 2017) 
Slashgear.com generally teaches a doorbell which may interact with a delivery courier device in order to allow a courier to gain access to a recipient’s home, but is silent as to sending, form a customer database which stores availability information, connectivity data to a courier which allows them to connect to the physical device at the home in response to determining that the user is home. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628